Opinion by
Ekwall, J.
At the trial plaintiff testified that the merchandise’ in question was found by him in an unexamined case but admitted that he did not claim shortage on the public store case. Government counsel contended that due to noncompliance with article 813, Customs Regulations of 1937, governing shortage in unexamined packages, there can be no recovery herein. Under the rulings laid down in Joseph Dixon Crucible Co. v. United States (14 Cust. Ct. 71. C. D. 914, and Abstract 50268, it was found that thet importer’s failure to comply with the regulations does not preclude him from recovery where, as in the instant case, sufficient evidence has been produced to sustain the claim that the merchandise found in excess was enumerated on an invoice in an unexamíned case and that duty was paid upon the same. The protest was therefore sustained.